Per Curiam:

Each respondent was convicted by a magistrate’s jury of two counts of assault and battery. They moved before the magistrate for a new trial. He denied the motion, and they filed no notice of intent to appeal. Instead, they moved in General Sessions Court before a circuit judge for a new trial. He granted the motion. The State appeals.
*67A circuit court has only appellate jurisdiction over a j udgment from magistrate’s court. State v. Dickert, 260 S. C. 490, 197 S. E. (2d) 89 (1973). All appeals must be prosecuted as prescribed by statute. South Carolina Code of Laws § 18-3-20 (1976). Dewitt v. South Carolina Department of Highways, 274 S. C. 184, 262 S. E. (2d) 28 (1980). The circuit court judge heard this case not on appeal after proper filing of notice, but on a motion for a new trial. Therefore, he did not have jurisdiction over the matter.
Because the judge lacked jurisdiction to order a new trial, we reverse his order and reinstate the convictions and sentences.